In an action to recover damages for personal injury, defendant Liebowitz appeals from so much of a judgment of the Supreme Court, Queens County, entered March 4, 1964 after trial upon a jury’s verdict, as was in the plaintiff Anthony Allegretta’s favor against him. Judgment, insofar as appealed from, reversed on the law and the facts; action as between the plaintiff Anthony Allegretta and the defendant Liebowitz severed; and a new trial as, between *660them granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff Anthony Allegretta shall serve and file a written stipulation consenting to reduce from $13,420 to $7,500 the amount of the verdict in his favor and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended and insofar as appealed from, is affirmed, without costs. In our opinion, the verdict as against the defendant Liebowitz is excessive, at least to the extent indicated. Beldock, P. J., Ughetta, Christ, Brennan and Benjamin, JJ., concur.